 1
 2
 3
 4
 5
 6
 7
                       UNITED STATES DISTRICT COURT
 8
                    SOUTHERN DISTRICT OF CALIFORNIA
 9
     QUALCOMM INCORPORATED,
10                                           Case No. 3:17-cv-02398-DMS-MDD
11                    Plaintiff,             ORDER ON JOINT MOTION
          v.                                 FOR DETERMINATION OF
12                                           DISCOVERY DISPUTE
                                             REGARDING APPLE’S
13 APPLE INC.,                               RESPONSE TO QUALCOMM’S
                      Defendant.             INTERROGATORY No. 2
14
                                              [ECF No. 144]
15
16
17        Before the Court is the Joint Motion of the parties, filed on October
18   22, 2018, for determination of a discovery dispute regarding a single
19   contention Interrogatory. (ECF No. 144). The parties refer to the
20   disputed Interrogatory as No. 2 but provided the disputed Interrogatory
21   and response under the heading “Interrogatory No. 1. (Id. at 11-12).1 In
22   summary, Qualcomm is asking Apple to identify all patent license
23   agreements concerning any of the Apple Accused Functionalities that
24   Apple contends are comparable to a license Apple would have taken in a
25
26
27   1
      The Court will refer to page numbers supplied by CM/ECF rather than original
28   pagination throughout.
                                          1              No. 17-cv-02398-DMS-MDD
 1   hypothetical negotiation in this case including certain details regarding

 2   those comparable licenses. (Id.)

 3                              LEGAL STANDARD
 4        The Federal Rules of Civil Procedure authorize parties to obtain
 5   discovery of “any nonprivileged matter that is relevant to any party’s
 6   claim or defense and proportional to the needs of the case . . . .” Fed. R.
 7   Civ. P. 26(b)(1). “Information within the scope of discovery need not be
 8   admissible in evidence to be discoverable.” Id. District courts have
 9   broad discretion to limit discovery where the discovery sought is
10   “unreasonably cumulative or duplicative, or can be obtained from some
11
     other source that is more convenient, less burdensome, or less
12
     expensive.” Fed. R. Civ. P. 26(b)(2)(C).
13
          An interrogatory may relate to any matter that may be inquired of
14
     under Rule 26(b). Fed. R. Civ. P. 33(a)(2). The responding party must
15
     answer each interrogatory by stating the appropriate objection(s) with
16
     specificity or, to the extent the interrogatory is not objected to, by
17
     “answer[ing] separately and fully in writing under oath.” Rule 33(b).
18
     The responding party has the option in certain circumstances to answer
19
20   an interrogatory by specifying responsive records and making those

21   records available to the interrogating party. Rule 33(d).

22        “An interrogatory is not objectionable merely because it asks for an

23   opinion or contention that relates to fact or the application of law to fact.”
24   Fed. R. Civ. P. 33(a)(2). The court, however, “may order that the
25   interrogatory need not be answered until designated discovery is
26   complete, or until a pretrial conference or some other time.” Id.
27   Contention interrogatories are premature if the propounding party
28
                                        2               No. 17-cv-02398-DMS-MDD
 1   cannot present plausible grounds showing that early answers to

 2   contention questions will efficiently advance litigation, or if the

 3   defendant does not have adequate information to assert its
 4   position. Gen-Probe v. Becton, Dickinson and Co., No. 09-cv-2319-BEN-
 5   NLS, 2010 WL 2011526 *1-2 (S.D. Cal. May 19, 2010). A contention
 6   interrogatory during the early stages of litigation is appropriate where
 7   the responses to the interrogatory would “contribute meaningfully” to: (1)
 8   clarifying the issues in the case; (2) narrowing the scope of the dispute;
 9   (3) setting up early settlement discussion; or (4) providing a substantial
10   basis for a motion under Rule 11 or Rule 56. Id. citing In re Convergent
11
     Technologies Securities Litigation, 108 F.R.D. 328, 338-39 (N.D. Cal.
12
     1985).
13
                                   DISCUSSION
14
          Whether a particular patent license is comparable to one that
15
     might be taken in a hypothetical negotiation is considered to be a matter
16
     of expert opinion. See SPH Am., LLC v. Research in Motion, Ltd., No. 13-
17
     cv-2320-CAB-KSC, 2016 WL 6305414 *4 (S.D. Cal. Aug. 16, 2016);
18
     Dataquill Ltd. v. High Tech Comp. Corp., No. 08-cv-0543-IEG-BGS, 2012
19
20   WL 1284381 *4 (S.D. Cal. Apr. 16, 2012). Contention interrogatories

21   calling for expert opinion are improper. See Finjan, Inc. v. ESET, LLC,

22   No. 17-cv-0183-CAB-BGS, 2018 WL 4772124 *4 (S.D. Cal. Oct. 3,

23   2018)(and cases cited therein).
24        Here, it is not early in the case. Discovery opened on March 8,
25   2018, and fact discovery will close on March 13, 2019. (ECF No. 98).
26   Initial expert reports are due April 10, 2019, and expert discovery will
27   close on June 5, 2019. (Id.). If Apple refused entirely to respond to this
28
                                        3              No. 17-cv-02398-DMS-MDD
 1   Interrogatory it would be one thing, but that is not the case. Apple has

 2   identified certain relevant licenses and states that it will identify others

 3   as its investigation proceeds and third parties are given notice. (ECF
 4   No. 144 at 10). These licenses provide the factual information that is
 5   required in response to this contention interrogatory and Apple
 6   recognizes its obligation to supplement its responses as additional
 7   relevant documents are identified. That is sufficient at this time. Apple
 8   will not be required, in connection with this dispute, to provide the
 9   opinions of its experts regarding the comparability of these licenses to
10   that which may be taken in the hypothetical negotiation.
11
                                   CONCLUSION
12
          As presented in this Joint Motion, Qualcomm’s motion to compel
13
     Apple to provide a further response to Interrogatory No. 2 is DENIED.
14
     IT IS SO ORDERED.
15
     Dated: November 7, 2018
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        4              No. 17-cv-02398-DMS-MDD
